     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 1 of 20 PageID #:1




                CIN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS


COOK COUNTY REPUBLICAN
PARTY,

              Plaintiff,
                                               No. __________
v.

J.B. PRITZKER, in his official capacity
as Governor of the State of Illinois;
CHARLES W. SCHOLZ, IAN K.                                 Complaint
LINNABARY, WILLIAM J. CADIGAN,
LAURA K. DONAHUE, WILLIAM R.
HAINE, WILLIAM M. MCGUFFAGE,
KATHERINE S. O’BRIEN, and
CASANDRA B. WATSON, in their
official capacities as Board Members of
the Illinois State Board of Elections;
KAREN A. YARBROUGH, in her
official capacity as Cook County Clerk;
and MARISEL A. HERNANDEZ,
WILLIAM J. KRESSE, and
JONATHAN T. SWAIN, in their official
capacities as Commissioners of the
Chicago Board of Election
Commissioners,

             Defendants.



                                 INTRODUCTION

      1.     Voting is a fundamental, constitutional right that is central to our

American democracy. See Harper v. Va. State Bd. of Elections, 383 U.S. 663, 667

(1966).

      2.     Governor J.B. Pritzker violated this right by signing into law a

partisan voting scheme that is designed to harvest Democratic ballots, dilute

                                          1
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 2 of 20 PageID #:2




Republican ballots, and, if the election still doesn’t turn out the way he wants it, to

generate enough Democratic ballots after election day to sway the result. See Public

Act 101-0642 a/k/a SB 1863, 101st General Assembly (“SB 1863”). The remaining

Defendants are charged with carrying out this partisan scheme.

       3.     This civil action for declaratory and injunctive relief is filed to stop SB

1863 from going into effect. The claims arise under the First and 14th Amendments

of the U.S. Constitution; 42 U.S.C. Section 1983; 28 U.S.C. § 2201(a); and Article

III, Section 4 of the Illinois Constitution.



                                       PARTIES

       4.     Plaintiff, Cook County Republican Party (the “Republican Party”), is a

registered political committee that is the vehicle for Republicans to advance their

candidates and agenda in Cook County. The Republican Party includes among its

ranks federal, state, and local elected officials and candidates, supported by

thousands of grassroots activists, donors, and voters.

       5.     Defendant J.B. Pritzker (“Pritzker”) is the governor of the State of

Illinois and the chief executive responsible for implementing SB 1863, including its

state holiday. He lives and works in Cook County, Illinois. His address for service of

process is Office of the Governor, 100 W. Randolph St., 16-100, Chicago IL 60601.

       6.     Defendants Charles W. Scholz, Ian K. Linnabary, William J. Cadigan,

Laura K. Donahue, William R. Haine, William M. McGuffage, Katherine S. O’Brien,

and Casandra B. Watson are Board Members of the Illinois State Board of Elections



                                               2
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 3 of 20 PageID #:3




(the “Board”), the board responsible for implementing SB 1863. The Board

maintains one of its two primary offices at 100 W. Randolph, Suite 14-100, Chicago,

IL 60601, where these Defendants may be served in their official capacities.

      7.     Defendant Karen A. Yarbrough is Cook County Clerk, the executive

charged with implementing SB 1863 in suburban Cook County. She lives and works

in Cook County, Illinois and may be served at her place of business, located at 69 W.

Washington Street, Suite 500, Chicago, IL 60602.

      8.     Defendants Marisel A. Hernandez, William J. Kresse, and Jonathan T.

Swain are Commissioners of the Chicago Board of Election Commissioners, charged

with implementing SB 1863 in Chicago. They live and work in Cook County, Illinois

and may be served at their place of business, located at 69 W. Washington Suite,

Suite 600, Chicago, IL 60602.



                          JURISDICTION AND VENUE

      9.     This case raises claims under the First and 14th Amendments of the

United States Constitution, 42 U.S.C. § 1983, and 28 U.S.C. § 2201(a). The Court

has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

      10.    Venue is appropriate under 28 U.S.C. § 1391(b)(1) because Defendants

Pritzker, Linnabary, Cadigan, McGuffage, O’Brien, Watson, Yarbrough, Hernandez,

Kresse, and Swain reside in the Northern District of Illinois.




                                          3
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 4 of 20 PageID #:4




                             FACTUAL ALLEGATIONS

      11.    The Democrats in the Illinois General Assembly snuck through SB

1863 in five days, from May 18-22, 2020, by hijacking a bill about the Freedom of

Information Act, amending it to advance their partisan election agenda, and

rushing it to passage before the people of Illinois could weigh in with their

opposition. See Bill Status of SB 1863.1

      12.    SB 1863 was introduced in the Senate on February 15, 2019, as an

amendment to the Freedom of Information Act, passed the Senate on April 4, 2019,

underwent First Reading in the House on April 9, 2019, underwent Second Reading

in the House on May 22, 2019, and languished for a year. Id.

      13.    SB 1863 was suddenly rewritten in 2020 by House Floor Amendment

5, which was filed on May 19, 2020, and House Floor Amendment 6, which was filed

on May 21, 2020. The bill passed the House later the same day, with only one

Republican voting in favor. The Senate passed it the next day, with no Republicans

voting in favor. Id.; see also Dan Petrella, “5 Million Illinois Voters to Receive Mail-

in Ballot Applications after Gov. J.B. Pritzker Signs Temporary Vote-by-mail

Expansion,” Chicago Tribune, June 16, 2020.2




1 Available at
https://www.ilga.gov/legislation/billstatus.asp?DocNum=1863&GAID=15&GA=101&
DocTypeID=SB&LegID=119533&SessionID=108&SpecSess= (retrieved June 22,
2020).
2 Available at https://www.chicagotribune.com/coronavirus/ct-coronavirus-vote-by-

mail-20200616-bi5qwfdq7bgjhdb4rzu7ygebme-story.html (retrieved June 16, 2020).
                                            4
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 5 of 20 PageID #:5




      14.    On June 16, 2020, Pritzker signed SB 1863 into law as Public Act 101-

0642. See Bill Status of SB 1863.

      15.    Pritzker claimed the law would “allow more people” to vote by mail and

would address fears of voting in person due to COVID-19. See J.B. Pritzker, “Gov.

Pritzker Signs Legislation to Expand Vote by Mail, Promote Safe Participation in

the 2020 Election” Illinois.gov, June 16, 2020.3

      16.    But under prior law, every Illinois voter already had the right to vote

by mail. 10 ILCS 5/19-1.

      17.    Thus, Pritzker’s statement is pretextual and belies his real intent: to

implement a partisan voting scheme that will open the door to voter fraud.

      18.    SB 1863 creates a partisan voting scheme that is designed to directly

disenfranchise voters disfavored by Pritzker, to dilute the votes of those disfavored

by Pritzker, and to violate the secrecy of voting in Illinois.

      19.    Many aspects of SB 1863 work together to create the scheme by which

Pritzker plans to disenfranchise the Republican Party.

      20.    The scheme begins by putting as many ballots into play for the election

as possible by mailing an application for a mail-in ballot to every voter who voted in

the 2018 general election, the 2019 consolidated election, or the 2020 general

primary election. 10 ILCS 5/2B-15(b). That amounts to roughly 5 million mail-in




3 Available at https://www2.illinois.gov/Pages/news-item.aspx?ReleaseID=21690
(retrieved Aug. 6, 2020).
                                            5
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 6 of 20 PageID #:6




ballot applications, which were supposed to have been sent by August 1. Id.; see also

Petrella, “5 Million Illinois Voters.”

       21.    A high likelihood exists that applications were sent to people who may

no longer be eligible to vote in Illinois. For example, the Wall Street Journal

discovered that at least one former voter in Washington state recently received his

ballot in the mail at his new address in Texas. See Scott Hogenson, “An Invitation

in the Mail for Election Fraud,” Wall Street Journal, Aug. 2, 2020.4 And that was in

a state that implemented voting by mail years ago.

       22.    The states that use mail-in voting took years to perfect their process as

they enlarged eligibility gradually before launching statewide. Implementing vote-

by-mail is a learning process. State officials must identify qualified vendors for

printing ballots, develop tracking systems so voters can be assured their ballots will

arrive on time, and develop methods of reviewing signatures that reduce the

number of rejected ballots. Doing so takes “decades, not months.” Barry Burden et

al., “More Voting by Mail Would Make the 2020 Election Safer for Our Health. But

it Comes with Risks of Its Own,” Washington Post, Apr. 6, 2020.5

       23.    Attempting to implement a process overnight in a state as large as

Illinois will inevitably lead to thousands of lost and delayed ballot applications and

ballots. A recent election in another large state that rushed into voting by mail



4 Available at https://www.wsj.com/articles/an-invitation-in-the-mail-for-election-
fraud-11596385418?mod=hp_opin_pos_3 (retrieved Aug. 3, 2020).
5 Available at https://www.washingtonpost.com/politics/2020/04/06/more-voting-by-

mail-would-make-2020-election-safer-our-health-it-comes-with-risks-its-own/
(retrieved Aug. 5, 2020).
                                           6
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 7 of 20 PageID #:7




shows the perils that lie ahead for Illinois. Over 80,000 New York City Democratic

presidential primary ballots were not counted in the June 23 election because they

arrived late, lacked a postmark, failed to include a signature, or contained other

defects. This number meant that a staggering 21% of the votes cast were not

counted. See Carl Campanile et al., “Over 80,000 Mail-in Ballots Disqualified in

NYC Primary Mess,” New York Post, Aug. 5, 2020.6

      24.    The hurried nature of implementation is not the only hurdle Illinois

faces. Illinois state government is one of the most inept in the Union, and the public

has no reason to expect a vote-by-mail system to work any more smoothly than a

variety of projects Illinois has stumbled through in recent years.

      25.    For example, Illinois has suffered more than 120,000 cases of

unemployment fraud during the ongoing COVID-19 pandemic. See Erin Heffernan,

“More than 120,000 Cases of Unemployment Fraud Found in Illinois since March,

Pritzker Says,” St. Louis Post-Dispatch, Aug. 5, 2020.7

      26.    The government response has been underwhelming. ABC7 reported

that nine of the ten fraud victims they spoke with were unable to reach the Illinois

Department of Employment Security. See Samatha Chatman, “Illinois




6 Available at https://nypost.com/2020/08/05/84000-mail-in-ballots-disqualified-in-
nyc-primary-election/ (retrieved Aug. 5, 2020).
7 Available at https://www.stltoday.com/news/local/illinois/more-than-120-000-cases-

of-unemployment-fraud-found-in-illinois-since-march-pritzker-says/article_fdfd4ff8-
e86e-571c-a101-f70bdf3d5540.html (retrieved Aug. 5, 2020).
                                          7
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 8 of 20 PageID #:8




Unemployment IDES Debit Card Fraud a Growing Concern for Police,” ABC7

Eyewitness News, July 16, 2020.8

      27.    Illinois has even had ongoing difficulties with its most recent attempt

to expand voting rights. In 2017, the Illinois legislature unanimously passed

automatic voter registration. The following year, the State Journal-Register

reported that Secretary of State Jesse “White’s office said the [automatic

registration] procedure won’t be ready to go until next year when the state is finally

expected to comply with the REAL ID law.” See Doug Finke, “Nearly 187,000 Use

Automatic Voter Registration,” State Journal-Register, Dec. 18, 2018.9

      28.    By early 2020, it emerged that 4,700 ineligible 16-year-olds had had

their information sent to the State Board of Elections through the automatic voter

registration program. See Dan Petrella, “Illinois Election Officials Reveal More

Issues with Automatic Voter Registration,” Chicago Tribune, Jan. 30, 2020.10 In

addition, some U.S. citizens who had opted out of automatic voter registration,

nevertheless, had their information forwarded to the State Board of Elections. Id.

      29.    Most alarmingly, 545 possible non-citizens were registered to vote, and

at least 15 of them voted illegally in 2018 or 2019. Id. These problems caused

several civil rights groups to sue the Secretary of State in this Court over his



8 Available at https://abc7chicago.com/illinois-unemployment-ides-fraud-il/6321133/
(retrieved Aug. 5, 2020).
9 Available at https://www.sj-r.com/news/20181218/nearly-187000-use-automatic-

voter-registration (retrieved Aug. 5, 2020).
10 Available at https://www.chicagotribune.com/politics/ct-illinois-automatic-voter-

registration-16-year-olds-20200130-wqooin23vff23cqrldgp2rrcbe-story.html
(retrieved Aug. 5, 2020).
                                           8
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 9 of 20 PageID #:9




missteps in implementing the law over the last three years. See Asian Americans

Advancing Justice-Chicago, et al. v. Jesse White, No. 1:20-cv-1478 (N.D. Ill.).

      30.    The sum of this incompetence from the leaders of state government

shows that Illinois is woefully unprepared to implement a vote-by-mail system this

year. Especially in light of the gross mismanagement of public finances, Illinois

citizens have every reason to believe that the people tasked with protecting their

right to vote are not up to the task of fulfilling their current obligations, to say

nothing of new ones.

      31.    Among many of the practical deficiencies of the Illinois vote-by-mail

scheme is that it does not comport with recommendations issued by the United

States Postal Service. See “Timeliness of Ballot Mail in the Milwaukee Processing &

Distribution Center Service Area,” Office of Inspector General, United States Postal

Service, July 7, 2020.11

      32.    According to the USPS Inspector General, “ballots requested less than

seven days before an election are at a high risk of not being delivered, completed by

voters, and returned to the election offices in time.” Id. at 7.

      33.    But Illinois allows voters to request an absentee ballot as late as

October 29, 2020 – three business days before the election.




11 Available at https://www.uspsoig.gov/sites/default/files/document-library-
files/2020/20-235-R20.pdf (retrieved Aug. 5, 2020).
                                            9
    Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 10 of 20 PageID #:10




       34.    Indeed, the Inspector General’s report indicates that the Illinois

deadline “put[s] ballots at high risk of not being delivered to voters before an

election.” Id. at 6.

       35.    Also, the Inspector General’s report states that “election offices should

be educated on the benefits [that Intelligent Mail Barcodes] provide.” Id. at 7.

Intelligent Mail Barcodes (IMbs) allow mailers and the Postal Service to track each

ballot and would enable the Postal Service and election authorities to track ballots

and identify delays. Id. at 4.

       36.    SB 1863 makes no provision that mail ballots be tracked with IMbs or

any other tracking device; therefore, thousands of voters will be disenfranchised

when their ballots are lost in the mail.

       37.    For the ballots that are received by election authorities, the system for

counting so many mail-in ballots will be overtaxed, leading to lax procedures for

ensuring the secrecy of the ballot.

       38.    In addition to incompetence, SB 1863 will breed corruption. While

other states may use mail-in voting, implementing a system overnight “in a state as

notorious for election fraud as Illinois is” will open the door to criminal activity.

Nader v. Keith, 385 F.3d 729, 733 (7th Cir. 2004). As the Seventh Circuit Court of

Appeals already recognized, “Oregon, for example, has switched to a system of all-

mail voting. O.R.S. § 254.465. But what works in the state of Oregon doesn't

necessarily work in Illinois, especially in light of the colorful history of vote fraud

we've seen.” Id. at 734. (internal quotations omitted).



                                            10
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 11 of 20 PageID #:11




       39.   The provision of the voting scheme that is most important to

committing voter fraud is ballot harvesting. SB 1863 allows for ballot harvesting, in

which a paid, partisan operative may collect Democratic mail-in ballot applications

and ballots to ensure that they are turned in and counted and may collect

Republican mail-in ballot applications and ballots to ensure that they are not

turned in and counted.

       40.   Ballot harvesting of mail-in ballots is the biggest concern for voter

fraud, according to the bipartisan Report of the Commission on Federal Election

Reform, chaired by former Democratic President Jimmy Carter and former

Republican Secretary of State James Baker. “As the Carter-Baker Report observed,

the ‘electoral system cannot inspire public confidence if no safeguards exist to deter

or detect fraud . . . .’” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197

(2008). The report concludes, “Absentee ballots remain the largest source of

potential voter fraud. . . . Vote buying schemes are far more difficult to detect when

citizens vote by mail.” “Building Confidence in U.S. Elections” at 46.12

       41.   Just last election cycle, a Republican Congressional victory was

overturned and a new election ordered in North Carolina due to voter fraud via

ballot harvesting. See “State Board unanimously orders new election in 9th

Congressional District,” North Carolina State Board of Elections.13 In that race, a



12 Available at
https://web.archive.org/web/20070609115256/http://www.american.edu/ia/cfer/report
/full_report.pdf (retrieved June 23, 2020).
13 Available at https://www.ncsbe.gov/Press-Releases?udt_2226_param_detail=229

(retrieved June 23, 2020).
                                          11
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 12 of 20 PageID #:12




paid political operative collected mail-in ballots from voters under the auspices of

returning them to the election commission. Ballots marked for the Republican

candidate were returned and ballots marked for the Democratic candidate were

either altered or never turned in at all. See Doug Bock Clark, “The Tearful Drama of

North Carolina’s Election-Fraud Hearings,” the New Yorker, Feb. 24, 2019.14

       42.   This Court need look no further than next door in East Chicago,

Indiana, to find another race overturned for voter fraud in absentee ballots during

the Democratic mayoral primary in 2003. See RuthAnn Robinson, “More vote fraud

charges,” The Times of Northwest Indiana, July 30, 2005.15

       43.   The provision of SB 1863 allowing for ballot harvesting reads,

“Election authorities shall accept any vote by mail ballot returned, including ballots

returned with insufficient or no postage . . .” 10 ILCS 5/2B-20(e). It does not require

the ballot to be returned by the voter or his or her close family member or friend, as

do the laws in many other states. See “Voting Outside the Polling Place,” Table 10,

National Conference of State Legislatures.16




14 Available at https://www.newyorker.com/news/dispatch/the-tearful-drama-of-
north-carolinas-election-fraud-hearings (retrieved June 23, 2020).
15 Available at https://www.nwitimes.com/news/local/more-vote-fraud-

charges/article_e05687f5-aa45-5834-b7a9-c89c7620cfee.html (retrieved June 23,
2020).
16 Available at https://www.ncsl.org/research/elections-and-campaigns/vopp-table-

10-who-can-collect-and-return-an-absentee-ballot-other-than-the-voter.aspx
(retrieved June 23, 2020).
                                          12
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 13 of 20 PageID #:13




       44.    To further ease the harvesting of votes in Illinois, the names and

addresses of all voters who request a ballot by mail must be given to any political

committee and candidate which requests them. 10 ILCS 5/2B-55(d).

       45.    For those who fail to request a ballot by mail, they will be nagged to do

so by political party operatives.

       46.    Cook County Clerk Karen A. Yarbrough foreshadowed the plans of her

political party to do so when she sent the following message from her official county

clerk Twitter account: “This election you may receive mail ballot applications from

third parties, candidates and political parties, which they are allowed to send you.”

See Karen A. Yarbrough, Twitter, July 31, 2020.17

       47.    Government officials like Yarbrough and Secretary of State Jesse

White will blur the lines between their political and official positions in an effort to

confuse voters about official government communications, as they have in past

elections, and their efforts will be much more successful with so many voters-by-

mail subject to their solicitations.

       48.    The mail-in ballots may be returned as late as “election day up until

the close of the polls.” Id.

       49.    Pritzker needs workers to harvest the ballots, so SB 1863 creates an

army of workers to harvest the ballots on election day by giving all government

employees the day off from work. That includes teachers and students, as schools




17 Available at https://twitter.com/cookcountyclerk/status/1289302010853031938
(retrieved August 3, 2020)
                                           13
     Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 14 of 20 PageID #:14




are required to close. 10 ILCS 5/2B-10.

       50.   Public sector union members at the largest government employer in

the state, Chicago Public Schools, maintain a voter profile of 60.69% Democratic

and only 4.25% Republican, according to an analysis of 2018 voter profiles. Allowing

overwhelmingly Democratic public sector employees the day off to collect ballots,

while private sector employees will be at work, will dilute the votes of the

Republican Party.

       51.   This scheme has been used before, and Pritzker intends to replicate

the corruption. For example, the “U.S. Postal Service engaged in widespread

violation of federal law by pressuring managers to approve letter carriers’ taking

time off [in 2016] to campaign for Hillary Clinton and other union-backed

Democrats.” Lisa Rein, “Postal Service Broke Law in Pushing Time Off for Workers

to Campaign for Clinton, Investigation Finds,” Washington Post, July 19, 2017.18

       52.   The way to protect against voter fraud through ballot harvesting is by

having an election judge disqualify the applications and ballots whose signatures do

not match those on file with the election commission, so SB 1863 does away with

this provision. Under prior law, ballots could be disqualified by one nonpartisan

election judge, and the decision could be upheld by a panel of three judges. See 2019

10 ILCS 5/19-8(g-5).




18 Available at https://www.washingtonpost.com/politics/postal-service-broke-law-in-
pushing-time-off-for-workers-to-campaign-for-clinton-investigation-
finds/2017/07/19/3292741c-6ca0-11e7-b9e2-2056e768a7e5_story.html (retrieved
Aug. 5, 2020).
                                          14
    Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 15 of 20 PageID #:15




      53.    SB 1863 requires that election judges be partisan, creates a

presumption that a signature on a mail-in ballot is authentic, and requires all three

partisan election judges to disqualify a mail-in ballot for an invalid signature. 2020

10 ILCS 5/2B-20. In other words, one Democratic election judge can veto the

rejection of every single ballot in the locality, even if the other two judges rule that

the ballot is fraudulent. Id.

      54.    SB 1863 does not even require that the election judge with veto power

over thousands of fraudulent ballots be an adult or eligible to vote at all. Instead, it

allows a 16-year-old, whose school is conveniently closed, to serve as the partisan

election judge to determine voter validity. 10 ILCS 5/2B-40(a)(1). In case Pritzker is

unable to notify enough students to serve in this partisan role, SB 1863 requires

that all secondary schools do so. Id.

      55.    In addition to the mail-in ballot scheme, SB 1863 also disenfranchises

Republican voters by changing the rules of the game for early voting and

provisional ballots.

      56.    The change in the administration of provisional ballots is the failsafe

measure to generate enough votes to win the election, even if all other measures do

not produce the desired partisan result.

      57.    Under the prior law, a voter casting a provisional ballot had seven

days in which to cure the ballot by showing the proper identification to the local

election authority. 2019 ILCS 5/18A-15.




                                           15
    Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 16 of 20 PageID #:16




      58.    SB 1863 leaves the outcome of the election uncertain for fourteen days

after election day to allow a voter casting a provisional ballot to cure the ballot by

showing the proper identification to the local election authority. 10 ILCS 5/2B-35(e).

      59.    Under this scenario, the army of workers with the day off could show

up to the polls on election day claiming to be any one of millions of voters who did

not request a mail-in ballot and could cast a provisional ballot with no identification

at all and a fraudulent signature. Then, if more votes are needed after election day,

these same partisan workers will now have 14 days to go find the actual voters they

impersonated and convince them to present their proper identification to the

election authority, so the fraudulent vote will be counted.

      60.    Thus, the scheme is complete from fraudulent mail-in ballot

applications to mail-in ballots, to early voting, to election day, and beyond.



                                       COUNT I

   SB 1863 violates the fundamental right to vote in the First and 14th
 Amendments and “the integrity of the election process” in Ill. Const. Art.
             III, Sec. 4 by vote-dilution disenfranchisement.

      61.    The allegations contained in all preceding paragraphs are incorporated

herein by reference.

      62.    The right to vote is protected by the First and 14th Amendments to the

U.S. Constitution and is fundamental, Harper v. Va. State Bd. of Elections, 383 U.S.

663, 667 (1966).

      63.    The right to have one’s vote counted is well-established: “Undeniably

the Constitution of the United States protects the right of all qualified citizens to
                                           16
    Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 17 of 20 PageID #:17




vote, in state as well as in federal elections . . . .” Reynolds v. Sims, 377 U.S. 533,

554 (1964).

       64.     The Illinois Constitution requires election integrity even greater than

that found in the U.S. Constitution: “The General Assembly by law shall . . . insure .

. . the integrity of the election process . . . .” Ill. Const. Art. III, Sec. 4.

       65.     The provision of SB 1863 allowing ballot harvesting will lead to

fraudulent votes being counted, thus diluting lawful votes for candidates of the

Republican Party.

       66.     The provision of SB 1863 giving a paid holiday to government workers

will lead to fraudulent votes being counted, thus diluting lawful votes for candidates

of the Republican Party.

       67.     The provision of SB 1863 presuming that mail-in ballot signatures are

valid and giving one partisan election judge veto power over the other two judges in

rejecting the signature will lead to fraudulent votes being counted, thus diluting

lawful votes for candidates of the Republican Party.

       68.     The provision of SB 1863 allowing for underage election judges will

lead to fraudulent votes being counted, thus diluting lawful votes for candidates of

the Republican Party.

       69.     The provision of SB 1863 allowing 14 days to cure a defective

provisional ballot will lead to fraudulent votes being counted, thus diluting lawful

votes for candidates of the Republican Party.




                                               17
    Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 18 of 20 PageID #:18




       70.    The vote-dilution disenfranchisement resulting from the voting scheme

of SB 1863 violates the First and 14th Amendments to the U.S. Constitution and Ill.

Const. Art. III, Sec. 4.



                                      COUNT II

   SB 1863 violates the fundamental right to vote in the First and 14th
 Amendments and “the integrity of the election process” in Ill. Const. Art.
                 III, Sec. 4 by direct disenfranchisement.

       71.    The allegations contained in all preceding paragraphs are incorporated

herein by reference.

       72.    The provisions of SB 1863 requiring 5 million mail-in ballot

applications to be sent, failing to include a tracking system for ballots, and allowing

them to be requested three business days before the election will directly

disenfranchise many voters. The sudden surge in absentee ballots will cause many

ballot applications and ballots to never arrive or arrive too late, and it will cause

completed ballot applications and ballots to get lost or delayed in the return process,

thus directly disenfranchising voters for candidates of the Republican Party.

       73.    The provision of SB 1863 allowing ballot harvesting will lead to ballots

being collected by paid, partisan, political operatives and never turned into the

election authority, thus directly disenfranchising voters for candidates of the

Republican Party.

       74.    The provision of SB 1863 giving a paid holiday to government workers

will lead to ballots being collected by paid, partisan, political operatives and never

turned into the election authority, thus directly disenfranchising voters for
                                           18
    Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 19 of 20 PageID #:19




candidates of the Republican Party.

       75.     The direct disenfranchisement resulting from the voting scheme of SB

1863 violates the First and 14th Amendments to the U.S. Constitution and Ill.

Const. Art. III, Sec. 4.



                                            COUNT III

     SB 1863 violates the “secrecy of voting” in Ill. Const. Art. III, Sec. 4.

       76.     The allegations contained in all preceding paragraphs are incorporated

herein by reference.

       77.     The Illinois Constitution requires voter secrecy greater than that in

the U.S. Constitution: “The General Assembly by law shall . . . insure secrecy of

voting . . . .” Ill. Const. Art. III, Sec. 4.

       78.     The provision of SB 1863 giving to political committees and candidates

the names and addresses of those who request a ballot by mail violates the secrecy

of those voters wishing to vote by mail.

       79.     The provision of SB 1863 expanding the number of mail-in ballots by

millions will overrun the process of counting mail-in ballots, thus revealing secret

ballots cast for and against candidates of the Republican Party.

       80.     The revelation of voter information resulting from the voting scheme of

SB 1863 violates Ill. Const. Art. III, Sec. 4.



                                   PRAYER FOR RELIEF

       Plaintiff, Cook County Republican Party, respectfully requests this Court:
                                                19
   Case: 1:20-cv-04676 Document #: 1 Filed: 08/10/20 Page 20 of 20 PageID #:20




             a.     Declare that SB 1863 violates the fundamental right to vote in

      the First and 14th Amendments to the U.S. Constitution and “the integrity of

      the election process” in Ill. Const. Art. III, Sec. 4 by vote-dilution

      disenfranchisement.

             b.     Declare that SB 1863 violates the fundamental right to vote in

      the First and 14th Amendments to the U.S. Constitution and “the integrity of

      the election process” in Ill. Const. Art. III, Sec. 4 by direct

      disenfranchisement.

             c.     Declare that SB 1863 violates the “secrecy of voting” in Ill.

      Const. Art. III, Sec. 4.

             d.     Enjoin Defendants from enforcing SB 1863;

             e.     Award Plaintiff its costs and attorneys’ fees under 42 U.S.C. §

      1988; and

             f.     Award any further relief to which Plaintiff may be entitled.

Dated: August 10, 2020                       Respectfully Submitted,

                                             COOK COUNTY REPUBLICAN
                                             PARTY

                                             By: /s/ Brian K. Kelsey
                                             Brian K. Kelsey
                                             James J. McQuaid
                                             Liberty Justice Center
                                             190 South LaSalle Street, Suite 1500
                                             Chicago, Illinois 60603
                                             Telephone (312) 263-7668
                                             Facsimile (312) 263-7702
                                             bkelsey@libertyjusticecenter.org
                                             jmcquaid@libertyjusticecenter.org

                                             Attorneys for Plaintiff

                                           20
